Citation Nr: 1422113	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral edema of the bilateral lower extremities, claimed as secondary to lower-extremity peripheral neuropathy and ischemic heart disease with congestive heart failure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION


The Veteran served on active duty in the United States Navy from October 1965 to October 1967.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the Veteran was previously scheduled to testify at a videoconference hearing, he effectively canceled that appearance at the same time that he requested to withdraw his appeal.    


FINDING OF FACT

In correspondence received at the Board in March 2014, prior to promulgation of an appellate decision on the Veteran's claim for service connection for peripheral edema of the bilateral lower extremities, he requested to withdraw his appeal as to that issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of a claim for service connection for peripheral edema of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence received at the Board in March 2014, the Veteran signaled his intent to withdraw his appeal for service connection for peripheral edema of the bilateral lower extremities.  See March 24, 2014 Statement.  While a service representative, based in Washington, DC, has since filed an appellate brief in connection with that issue, such action appears to have been undertaken without any personal contact with the Veteran.  Therefore, the Board finds no impediment to the Veteran's unequivocal request to withdraw his service-connection claim, which is the only issue on appeal.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is accordingly dismissed.  38 U.S.C.A. § 7105.


ORDER


The Veteran's appeal for service connection for peripheral edema of the bilateral lower extremities is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


